—Order, Supreme Court, New York County (Seymour Schwartz, J.), entered December 15, 1992, which granted defendant’s motion for a protective order striking plaintiffs’ second set of interrogatories and request for documents, unanimously affirmed, with costs.
*418In an action in which defendant counterclaims, inter alia, for unpaid compensation, the IAS Court did not abuse its discretion in denying plaintiffs disclosure of defendant’s medical records. Contrary to plaintiffs’ contention, the counterclaims allege simple breaches of contract, and do not put in issue whether defendant’s health was such as to render him incapable of performing the services as would warrant the compensation sought. Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.